Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
It is noted that the claimed “position indicator” having a geometric shape that reduces in size as recited in independent claim 1 is being examined in this office action with an earliest priority date of Mar 24, 2016.  The provisional application (62/139,009) that was filed Mar 27, 2015 by Applicant lacks support for this claimed feature.


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-2 and 4-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6-15, and 19-20 of US Patent No 11,010,968.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
2
3
4
5
6
7
8
9
11,010,968
Claim(s) 1
1
-
1
2
3
6
7 or 8
9 


Instant Invention
Claim(s) 10
11
12
13
14
15
16
17
18
11,010,968
Claim(s) 10
11
12
1 or 14
14
14
14
15
13 


Instant Invention
Claim(s) 19
20







11,010,968
Claim(s) 19
19





 
 


	Claim 1 of the instant invention is anticipated by the US Patent 11,010,968 claim 1 in that this claim of the instant invention contains all the limitations of the claim of the patent.  Claim 1 of the instant invention therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
	The instant invention claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.


Claims 1-2 and 4-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5-12, and 18 of US Patent No 10,515,480 in view of NPL Video Titled “Silhouette-based 3D Reconstruction”, published 2013 (herein referred to as “Silhouette_Video”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 

Here is the general claim correspondence between the inventions:
Instant Invention
Claim(s) 1
2
3
4
5
6
7
8
9
10,515,480
Claim(s) 1
1
-
1
1
1
5
6 or 7
8


Instant Invention
Claim(s) 10
11
12
13
14
15
16
17
18
10,515,480
Claim(s) 9
10
11
12
12
Silhouette_Video
12
12
Silhouette_Video


Instant Invention
Claim(s) 19
20







10,515,480
Claim(s) 18
18





 
 


	As per claim 1 in the instant invention, the steps as laid out by this claim generally follow those in claim 1 of US Patent 10,515,480.  For example, each claim has similar steps such as detecting an object, displaying a position indicator in a graphical user interface, and generating a 3D model of the object.  While the claims are not word-for-word identical repeats, the claims do appear to be obvious variations of one another in terms of the functionality being performed.  

One difference between claim 1 in the instant application and claim 1 of US Patent 10,515,480 is that the instant application claim 1 includes: changing a size of the position indicator and that the position indicator comprises a geometric shape with a component that moves along a straight line axis.  Silhouette_Video teaches this feature in the video from 1:15 to 1:45 where the user interface on the display screen shows a progress bar indicator (position indicator) that moves along a straight-line axis.  The blue and gray colored portions of the progress bar in Silhouette_Video in the video from 1:15 to 1:45 change size as the object is rotated around the turn table.  Claim 1 of US Patent 10,515,480 already teaches that the position indicator itself is based upon the travel distance of the object.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reducing a size of the geometric shape along a straight-line axis as taught by Silhouette_Video with the claims of US Patent 10,515,480 in order to easily and effectively depict the amount of scanning progress achieved in a visual manner by scanning an object that is rotating on a turn table.  Some users may prefer a linear design for the scanning progress indicator rather than types of progress indicators such as circular progress indicators.  

As per claim 15 in the instant invention, the claims in US Patent 10,515,480 do not teach these features.  Silhouette_Video teaches these claim features in the video from 1:15 to 1:45 where the user interface on the display screen shows a progress bar indicator (position indicator) that moves along a straight-line.  

As per claim 18 in the instant invention, the claims in US Patent 10,515,480 do not teach .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Video Titled “Silhouette-based 3D Reconstruction”, published 2013 (herein referred to as “Silhouette_Video”) in view of Short (Pub No. US 2018/0136320 A1).

As per claim 1, Silhouette_Video teaches the claimed:
1. A method, comprising: 
detecting, by one or more processors coupled to a display device, an object within a field (This is taught in the video from 0:45 to 0:50 where the scanner software, the computer system, and its display detects an animal shaped object statue within the field of view a camera or other scanning device.  The computer in Silhouette_Video would have to have some type of processor present in order to function as a computer-based device.  Silhouette_Video in 0:46 shows the output on a display device); 
generating for display a position indicator in a graphical user interface together with an image of the object that is within the field of view of the image capture device (Silhouette_Video also shows these features in 1:15 to 1:45 where the position indicator is shown as the blue progress bar on the bottom right in the user interface screen on the display for the computer system.  This is a position indicator because the progress bar indicator position correlates with the amount of rotation of the object as it spins around on the turntable in front of the camera as that object rotates over time.  The display of Silhouette_Video has a graphical user interface with its software that is running in the video.  The graphical user interface of Silhouette_Video also displays a video image of the object that is within the field of view of the image capture device.  This is shown on the top left side in the user interface on the display). 

Silhouette_Video alone does not explicitly teach the remaining claim limitations.
However, Silhouette_Video in combination with Short teaches the claimed:
changing a size of the position indicator by an amount determined based on a distance of travel detected for the object, the position indicator comprising a geometric shape with a component that moves along a straight axis of the geometric shape from a start position towards an end position, the geometric shape being reduced in size along the straight line axis as the component moves from the start position to the end position (The Silhouette_Video from 1:15 to 1:45 shows a progress bar indicator along a straight line axis at the bottom of the GUI display on the laptop (as mentioned above).  The Silhouette_Video during this time frame shows that the blue and gray progress bar length is based upon the rotational movement of the small statue object located on the turntable (e.g. please see Silhouette_Video in the screenshots at 1:19 and 1:26).  In this instance, the gray portion of the progress bar corresponds to the claimed “the geometric shape being reduced in size along the straight line axis” because the gray portion of the progress bar corresponds to un-scanned progress.  In other words, as the small animal statue object located on the turntable rotates from the start position to the end position, the blue line segment portion of the progress bar becomes longer (the scanned portion) and the gray line segment portion of the progress bar becomes shorter (the un-scanned portion).  
It is noted that the progress bar movement Silhouette_Video is correlated with the rotational movement of the animal statue object located on the turntable in the Silhouette_Video from 1:15 to 1:45.  However, it is not 100% clear whether the movement of the progress bar in Silhouette_Video is based on the distance of travel detected by the object per se.  
Short teaches that it was known in the art to create a progress bar indicator for performing 3D reconstruction of an object where the movement of the progress indicator is based on the distance of travel detected by the object.  For example, Short shows this feature in figure 5 as the graphic 500 that depicts the progress of the scan cycle.  In this instance, the “position indicator” corresponds to number of portions in the circular scan progress bar including un-scanned segments.  Thus, for the example in figure 5, segments 502, 506 and 508A-C make up the claimed “position indicator”.  Short in [0039]-[0040] indicates that the segments 506 and 508A-C make up future scan passes.  Short in [0039]-[0040] also indicates that the size of the amount of future scan passes in the radial progress bar will decrease as the object rotates around the turn table to have each of its sides scanned.  It is noted that Short in figure 5 and [0039]-[0040] teaches of using a circular-shaped progress bar for 3D object scanning for 3D reconstruction while Silhouette_Video teaches of using a linearly-shaped progress bar for 3D object scanning for 3D reconstruction.  Short may be combined with Silhouette_Video by basing the progress bar movement on rotational object movement as taught by Short to move the linearly-shaped progress bar as depicted in the Silhouette_Video); and 
generating, by the display device, a three-dimensional model of the object based on image information of the object captured while the position indicator changes in size (Please see the text caption under the Silhouette_Video on the Youtube page where the author states “This video shows the outcome of my master thesis at RheinMain University in Wiesbaden. I created a hard- and software system to create 3d models from camera images.” (emphasis has been added).  In addition, Silhouette_Video from 1:15 to 1:45 shows camera images are captured from different vantage points of the animal statue object as it rotates on the turntable and while the position indicator changes in size).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the position indicator based on a distance of travel detected for the object as taught by Short with the system of Silhouette_Video in order to provide improved visual feedback on the amount of rotation scanning progress that has been accomplished over time.  This provides a graphical update of the amount of progress that has been achieved over time in scanning various sides of the object as it is being rotated for 3D scanning.  




Silhouette_Video teaches the claimed:
A system, comprising: one or more processors; an image capture device operative coupled to the one or more processors; and a non-transitory processor-readable storage medium storing processor executable instructions (Silhouette_Video in the video at 1:13 depicts an animal statue being scanned using a computer system.  The computer system would have to have some type of processor, memory storing instructions, and camera (image capture device) present in order to function and run as depicted in the video).

As per claim 15, Silhouette_Video teaches the claimed:
15. The system of claim 13, wherein the geometric shape comprises a line (Please see the Silhouette_Video from 1:15 to 1:45 shows a progress bar indicator with a line that separates and shows the blue and gray sections and this progress bar indicator moves along a straight-line axis at the bottom of the GUI display on the laptop).

As per claim 16, Silhouette_Video teach the claimed limitations.
16. The method of claim 1, wherein the three-dimensional model of the object is generated based on key frames identified based on the distance of travel detected for the object (Silhouette_Video teaches this feature at 0:15 to 0:35 and at 3:37-3:40 where the distance of travel is detected for both the rotating table top and the object placed on it.  The key frames are identified as pyramid camera positions located around a circular path in 3D space.  The video at 3:37-3:40 shows that the 3D model of the object is generated based upon using these key frames.  Thus, these key frames represent discrete angular positions along the table’s rotation where photographs are taken of the object on the rotating table that is being reconstructed as a 3D model).


18. The system of claim 13, wherein reducing a size of the geometric shape comprises shortening a length of a line by the amount determined based on the distance of travel detected for the object (As mentioned above for claim 1, the claimed geometric shape is being interpreted to include the portion of the position indicator that represent un-scanned progress in a scanning progress bar.
The Silhouette_Video from 1:15 to 1:45 shows a progress bar indicator at the bottom of the GUI display on the laptop.  The Silhouette_Video during this time frame shows that the progress bar length is correlated with the rotational movement of the small statue object located on the turntable (e.g. please see the screenshots at 1:19 and 1:26).  In this instance, the gray portion of the progress bar corresponds to the claimed “shortening a length of a line” because the gray portion of the progress bar corresponds to un-scanned progress.  In other words, as the small statue object located on the turntable rotates, the blue line segment portion of the progress bar becomes longer (the scanned portion) and the gray line segment portion of the progress bar becomes shorter (the un-scanned portion).  As mentioned above for claim 1, Short teaches that it was known in the art to have the location of the position indicator be based on the distance of travel detected for the object.  Thus, when this aspect from Short is incorporated into the linearly-shaped progress bar indicator of Silhouette_Video, then the claimed features are taught).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the size of the position indicator based on a distance of travel detected for the object as taught by Short with the system of Silhouette_Video.  The 

As per claim 19, this claim is similar in scope to limitations recited in claims 1 and 13, and thus is rejected under the same rationale.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Silhouette_Video in view of Short in further view of Hakim et al. (Pub No.: US 2015/0229838 A1).

As per claim 12, Silhouette_Video alone does not explicitly teach the claimed limitations.
However, Silhouette_Video in combination with Hakim teaches the claimed:
12. The method of claim 1, wherein a movement element, displayed with the position indicator, overlays the image of the object, and wherein the movement element comprises a focus element (Hakim: this is shown in figure 3C and 3D where the movement elements 202 overlay the image comprises a focus element to guide the user to zoom in or to zoom out) and a pose element (Hakim: this is shown in figures 3A-3B and 3F where the movement element 202 and 206a-b overlay the image and comprises a pose element to guide the user adjust the field of view of the camera with respect to the captured pose of the object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display and overlay the claimed “movement element” as taught by Hakim with the system of Silhouette_Video as modified by Short because this helps guide the user (even an inexperienced one) to capture better photographs with respect to both focus and pose (end of [0029] in Hakim).  


Response to Arguments
	Applicant's arguments filed Jan 18, 2022 have been fully considered but they are not persuasive.  Applicant argues:

    PNG
    media_image1.png
    217
    725
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    127
    720
    media_image2.png
    Greyscale

(bottom of page 9 to the top of page 10 in filed response).

The Examiner respectfully maintains that the prior art rejections in this matter are proper when the claimed feature is considered with respect to the combination of Silhouette (Silhouette_Video) and the prior art reference of Short taken together.  As mentioned in the office action above, Short teaches the general concept of displaying a progress bar in figure 5 and in [0039]-[0040] where the progress bar movement is based upon the rotational distance of travel detected for the object (the object that is being scanned on a rotating turn table for 3D model reconstruction).  When this general concept is applied to the linearly-based progress bar of Silhouette, the claimed feature is taught because Silhouette teaches of shorting the length of the gray portion of their progress bar in 1:15-1:45 as the object they are scanned is rotated over time.  

Applicant's remaining arguments have also been considered but are moot in view of the new ground(s) of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571) 272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699